ORIGINAL                                               12/15/2020


           IN THE SUPREME COURT OF THE STATE OF MONTANA                              Case Number: DA 18-0651



                                        DA 18-0651


STATE OF MONTANA,
                                                                     FLED
                                                                    DEC 1 5 2020
             Plaintiff and Appellee,                              Bowen Greenwood
                                                                Clerk of supreme Court
                                                                   State of Montana
      v.                                                          ORDER

DAVID ALAN JEFFORDS,

             Defendant and Appellant.


       Appellant David Alan Jeffords appeals from the Judgment and Sentence of the
Twelfth Judicial District Court, Liberty County. Jeffords argues the District Court ened by
imposing illegal conditions of probation or parole.
       Although not included in the written judgment, during its oral pronouncement of
sentence, the District Court ordered that Jeffords was banished from Liberty, Toole, and
Glacier Counties, and all adjoining counties, during any period ofprobation and parole. The
District Court further orally pronounced that it would not impose three conditions that
restricted Jeffords's contact with minors because there was an insufficient nexus between
contact with minors and his offense. However,the court included two ofthose conditions,
designated as Condition 38 and Condition 39, in its written judgment.
      The State has filed a Notice ofConcession that this matter should be remanded to the
District Court for the purpose of voiding and strilcing from the record the banishment
condition imposed in the oral pronouncement, and striking from the written Judgment and
Sentence the two conditions the District Court had orally ruled it would not impose.
       Based on Jeffords's opening brief and the State's concession, and good cause -
appearing,
      IT IS HEREBY ORDERED that the this case is remanded to the Twelfth Judicial
District Court, Liberty County, with instructions for the District Court to strike the
banishment condition from its oral pronouncement and to strike Conditions 38 and 39 from
the written Judgment and Sentence.
      The Clerk is directed to provide copies of this Order to all counsel of record and to
presiding judge Honorable David Cybulski.
      Dated this ),..3 day of Decernber, 2020.



                                                              Chief Justice




                                                       / /


                                                                            e.c
                                                                              .„
                                                                 Justices